HOUSTON, Justice
(concurring in the result).
As the author of gratuitous dicta in Webster v. Cetinkaya, 638 So.2d 834, 835 (Ala.1994) (“We also note that Russell County was not the proper venue for the action, because the accident did not occur in Russell County and Cetinkaya was not a resident of, and could not be found in, Russell County. Rule 82(b), Ala.R.Civ.P.”), I write specially to note that the common law rule of venue as to actions at law against nonresident defendants (who are not covered by the venue statute regarding actions at law against individuals) controls the present case and there is, therefore, no need to resort to the provisions of Rule 82. Ex parte Bennett, 622 So.2d 1307, 1309 (Ala.1993); Ex parte Lashley, 596 So.2d 890, 892 (Ala.1992). In my dicta in Webster, I applied the “plain meaning” doctrine in interpreting Rule 82, without first determining whether Rule 82(b) applied.
HOOPER, C.J., concurs.